PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Herrmann, Andreas
Application No. 16/817,914
Filed: March 13, 2020
For: SPHERICAL ILLUMINANT AND DISPLAY DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed October 28, 2021, to accept a delayed submission of certified copy of a foreign application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Joseph M. Sauer appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application received on October 27, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on March 13, 2020. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or the processing into a patent should be directed to the Office of Data Management at (571) 272-4200.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions



cc:	Joseph M. Sauer
	Jones Day
	901 Lakeside Ave
	Cleveland, OH  44114